Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a reminder, applicant elected without traverse on 3/28/18 the product of Claims 9-14 in the restriction requirement mailed 2/5/18. 
This office action is in response to applicant’s response filed 2/19/21. Amended claims 27-33, 35, and 36 are pending. 

Response to Arguments
 	Regarding applicant’s arguments on p. 4 under “Remarks”, applicant argues:
 The majority of the grounds of rejection are focused on the erroneous assertion that the "basic profile" no longer exists in the finished product because it has been "attacked and changed" in an intermediate step in the manufacturing process. Applicant has amended independent claims 27 and 31 to refer to the "structure defined in the surface" as "including a plurality of depressions overlaid in said basic profile." Support for this language is found in the original specification at p. 9, Ins. 10-13, that states that after the basic profile is "attacked and changed" the basic profile "have now been overlaid with a structure 14 that is formed by radial elevations 16 and radial depressions 18."

Applicant’s arguments have been fully considered but are not persuasive. Examiner respectfully disagrees. The section of the specification cited by applicant for support does not agree with the amended claims submitted 2/19/21 along with applicant’s response (MPEP 2163.04). This amendment also does not remedy the other issues present in claims.
	Regarding applicant’s arguments on p. 4 under “The Basic Profile”, applicant argues “Applicant adopts and reiterates the arguments presented in the Appeal Brief.” Applicant’s arguments have been fully considered but they continue to be not persuasive (those arguments referenced by applicant were 
	Regarding applicant’s arguments on p. 4, Applicant argues “These arguments are strengthened by the amendment to claims 27 and 31 defining the depressions as "overlaid in said basic profile". This language clarifies that the basic profile still exists in the "final product", but that the depressions of the claimed "structure" are overlaid onto that basic profile.”. Applicant’s arguments have been fully considered but they are not persuasive. The section of the specification cited by applicant for support does not agree with the amended claims submitted 2/19/21 along with applicant’s response (MPEP 2163.04). This amendment also does not remedy the issues present in claims and instead further introduces a new matter situation. 
	Regarding applicant’s arguments on p. 4, Applicant argues “It is noted that the objections and rejections are based on an interpretation of the term "basic profile" as something that cannot survive modification and cannot exist in the "final product". In particular, it was suggested that the term is being given its plain meaning required by M.P.E.P. 2111.01.”. Applicant’s arguments have been fully considered but they continue to be not persuasive. In the instant application, Claim 27 recites:
27. 	A component comprising: 
a main body having a surface defining a non-linear basic profile, said basic profile configured to be detected by a remote position sensor; 
a structure defined in the surface including a plurality of depressions overlaid in said basic profile; and 
a coating covering said surface and said structure.



An applicant is ordinarily permitted to use his or her own terminology, as long as it can be understood. The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations.  
	
And from the MPEP (2111.01, I):
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. 

Applicant’s specification identifies reference character 3 as the “basic profile” (p. 8, line 14-p. 9, line 1):

After that, a basic profile 3 was produced on a surface 2 of the piston rod or of the main body 1 in a machining process. The basic profile 3 has along the piston rod uniformly recurring, comparatively wide and flat grooves 4.

The “basic profile” 3 is shown in Fig. 1:

    PNG
    media_image1.png
    231
    594
    media_image1.png
    Greyscale

	
 	
However, Fig. 1 is described in applicant’s specification (p. 8, lines 7-8, emphasis examiner’s) as:

	FIG. 1 shows a first exemplary embodiment of a piston rod according to the disclosure after a first production step.

	The claims are directed to a product. Applicant elected without traverse on 3/28/18 the product of Claims 9-14 in the restriction requirement mailed 2/5/18. The method of assembly is not under examination; the office does not permit shift (MPEP 819). The drawing best supporting the finished, final product, as described by applicant, is Fig. 3 (p. 8, lines 10-11, emphasis examiner’s):

FIG. 3 shows the piston rod according to FIGS. 1 and 2 after a third production step in the installed state.

	Figure 1 does not provide support for the argued, finished product as Fig. 1 does not show the finished product. Figure 1 is directed to an intermediate product, not the final product as shown in Fig. 3. Similarly, Fig. 2 is an intermediate product (p. 8, line 9, emphasis examiner’s): FIG. 2 shows the piston rod according to FIG. 1 after a second production step. 	Likewise, Figure 2 does not provide support for the finished product as Fig. 2 does not show the finished product. Figure 2 is directed to an intermediate product, not the final product as shown in Fig. 3. 
 	Therefore, the “basic profile” as disclosed by applicant in Fig. 3 (the finished, final product) is under examination. From the MPEP (2163): 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written 

See also MPEP 2163.03 V.  Fig. 3 is the final, finished product under examination, not Fig. 1. While Fig. 1 shows a basic profile 3, Fig. 1 cannot be providing support for either the finished, final product including the claimed basic profile as applicant’s specification on p. 9 (lines 10-13) states (emphasis examiner’s): 

 During the buildup welding of the coating 12, the basic profile 3 (compare Figure 1) was  attacked and changed, so that the grooves 4, the flanks 8 and the webs 10 of the basic profile 3  have now been overlaid with a structure 14 that is formed by radial elevations 16 and radial  depressions 18.

 	Fig. 3 is the finished product:

    PNG
    media_image2.png
    317
    688
    media_image2.png
    Greyscale


	Fig. 3 does not contain any part labeled “3”, denoting the “basic profile” as the “basic profile” 3 previously disclosed by applicant in the intermediate product of Fig. 1 was “attacked and changed” so that the “basic profile” 3 of Fig. 1 no longer exists in Fig. 3 by applicant’s description in the originally filed specification and drawings. Applicant’s proposed annotated drawing on p. 5 does not agree with the 


    PNG
    media_image3.png
    401
    977
    media_image3.png
    Greyscale
 

Claim 27 recites in part “a main body having a surface defining a non-linear basic profile” and “a structure defined in the surface including a plurality of depressions overlaid in said basic profile”. Fig. 3 does not have a “basic profile” 3. The claimed parts of the invention (e.g. “basic profile”, “structure”, “depressions”, and “grooves”), and thus their respective relationships to one another, are not understood. As a second matter, the argued line by applicant does not agree with the originally filed disclosure as the originally filed disclosure (as cited above) states: “The basic profile 3 has along the piston rod uniformly recurring, comparatively wide and flat grooves 4” which are not present in Fig. 3. As a third matter, the argued line by applicant does not differentiate between the claimed “basic profile”, “structure”, “depressions”, and “grooves”. The argued line by applicant and the disclosed parts 
	Regarding applicant’s arguments on p. 5, applicant argues “Although the term "basic profile" was said to have been given its "plain meaning" in the rejection, instead the term has been given a meaning that is inconsistent with the original specification, which is in contravention of M.P.E.P. §2173.01, which requires claims to be given their broadest reasonable interpretation "in light of the specification". Applicant’s arguments have been fully considered but they continue to be not persuasive. From the MPEP (2111.01):
However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms.

The originally filed specification uses the term “basic profile” (p. 8, line 14-p. 9, line 1), the specification identifies reference character “3” as the “basic profile” (ex. p. 8, line 14-p. 9, line 1), and the Fig. 1 shows the “basic profile” 3. There is no “basic profile” 3 shown in Fig. 3, the final product. 
 	Applicant’s further arguments to change the meaning of the term “basic profile” (p. 5-6) during prosecution have been fully considered but they are not persuasive. As stated above, from the MPEP (2111.01):


The originally filed specification uses the term “basic profile” (p. 8, line 14-p. 9, line 1), the specification identifies reference character “3” as the “basic profile” (ex. p. 8, line 14-p. 9, line 1), and the Fig. 1 shows the “basic profile” 3. There is no “basic profile” 3 shown in Fig. 3, the final product.
  	Applicant argues (p. 6) “At a minimum, assuming that the term "basic profile" has a plain meaning, Applicant has set forth a special definition that is different from the Examiner's presumed plain meaning. That special definition is supported by the specification and must be considered in the examination of the claims. M.P.E.P. 2111.01.IV.” Applicant’s arguments have been fully considered but they continue to be not persuasive. From the MPEP (2111.01 IV A):
An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. 

However applicant has not acted their own lexicographer by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing.
 	Regarding applicant’s arguments on p. 5, Applicant argues the specification provides support for the basic profile being present in Fig. 3 by citing the specification at p. 8, ln. 37 - p. 9, ln.1. Applicant’s arguments have been fully considered but are not persuasive. This section of the specification also does not distinguish between the various claimed parts (“basic profile”, “structure”, “depressions”, and “grooves”) and their demarcations relative to one another in Fig. 3.
	Regarding applicant’s arguments on p. 7, applicant argues “The specification clearly states that the basic profile generated in the manufacturing step of Figure 1 is carried through to the final product in Figure 3”. Applicant’s arguments have been fully considered but are not persuasive. The claimed basic profile is described in applicant’s specification on p. 9 (lines 10-13) states (emphasis examiner’s): 

 	During the buildup welding of the coating 12, the basic profile 3 (compare Figure 1) was  attacked and changed, so that the grooves 4, the flanks 8 and the webs 10 of the basic profile 3  have now been overlaid with a structure 14 that is formed by radial elevations 16 and radial  depressions 18.

 	The basic profile 3 of Fig. 1 does not exist in Fig. 3, the final product. Applicant has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Regarding applicant’s arguments on p. 7, Applicant argues:
The objections and rejections were also based, in part, on an incorrect interpretation of the "surface" of the main body as ceasing to exist when the coating is added that covers that surface. The plain meaning applied to the term "surface" in the Office Action is "the exterior of upper boundary of an object offsic] body". Using this definition, it was asserted that, "If the "surface" is "coat[ed]" then it is no longer the surface." That assertion does not apply the suggested definition. The "surface" of Applicant's claims is the surface, or the "exterior of an upper boundary" or a main body, which is exactly how the term "surface" is defined. The surface of the main body does not cease to exist simply because it is covered by a coating. Were that the case, then no object can have a surface because everything is "coated" with the atmosphere or water. The "surface" of the main body (1) is clearly shown in Figs. 2-3 of this application. It is this "surface" that defines the basic profile (3) and it is this surface in which the structure including the depressions is defined. In other words, this "surface" exists in the final product as shown in Fig. 3 and includes the basic profile and the structure recited in claims 27 and 31. It is irrelevant to the meaning of the term "surface" that is covered by a coating (12) - that surface still exists and would reappear if the coating was removed.

 	Applicant’s arguments have been fully considered but are not persuasive. Examiner is attempting to understand the relationships between “surface”, “basic profile”, “structure”, “depressions”, “grooves”, and “coating” as claimed by applicant. Applicant’s specification and drawings do not disclose a “basic profile”, a “structure”, a “surface”, “depressions”, “grooves”, and a “coating” simultaneously in the depiction of the final invention in Fig. 3. Both a “basic profile” and a “structure” are defined in relation to the “surface” but the specification at p. 9 (lines 10-13) states (emphasis examiner’s): 
so that the grooves 4, the flanks 8 and the webs 10 of the basic profile 3  have now been overlaid with a structure 14 that is formed by radial elevations 16 and radial  depressions 18.

	If the “basic profile” is part of the “surface” but this is “overlaid” by the “structure” then the “structure” would assume the “the exterior of upper boundary of an object or body” and no longer would the prior “surface” be the current “surface”. Moreover the added language of “a coating covering said surface and said structure” appears to show the “structure” is above the “surface”. This still does not explain where the “structure” is in relation to the “depressions” and “basic profile”. Applicant has not described the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Regarding applicant’s arguments on p. 8, Applicant argues “It cannot be denied that the specification clearly discloses how the final product shown in Fig. 3 is produced and the office action does not provide any argument to the contrary.”. Applicant’s arguments have been fully considered but are not persuasive. From the MPEP (2164.01):
 Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988)
	
 In the instant application, a Wands factor analysis was done and presented in the office action mailed 12/10/20. Applicant has not addressed any of those Wands factors specifically. Upon the weight 
 	Regarding applicant’s arguments on p. 8, applicant argues:
In the rejection it was suggested that the collection of elements - main body, surface, basic profile, structure, depressions and coating - "does not exist in a single drawing or description." That statement is incorrect, since Figs. 2 and 3 shows all of those features.

Applicant’s arguments have been fully considered but are not persuasive. As a first matter, Fig. 2 is an intermediate product and cannot provide support for the finished product of Fig. 3. Fig. 3 does not contain a labeled representation of the claimed “basic profile” 3. Fig. 3 does not contain a labeled representation of the claimed “basic profile” 3 in conjunction with the claimed “remote position sensor”. Fig. 3 does not contain a labeled representation of the claimed “basic profile” 3 in conjunction with the claimed “surface”. Fig. 3 does not contain a labeled representation of the claimed “basic profile” 3 in conjunction with the claimed “structure”. Fig. 3 does not contain a labeled representation of the claimed “basic profile” 3 in conjunction with the claimed “depressions”. Fig. 3 does not contain a labeled representation of the claimed “basic profile” 3 in conjunction with the claimed “coating”.
 	Similarly, applicant’s citation to p. 7-8 do not overcome these issues. Applicant argues (p. 9) 

The specification further explains that during this build-up welding the structure (14) is overlaid on the basic profile, which structure includes elevations and depressions. the finished product is shown in Figure 3, as explained at p. 8, lns. 28-30 of the original specification. A person of ordinary skill in the art can follow the process steps described in the application and end up with the component shown in Fig. 3 as the finished product. There is no enablement issue.

 	Applicant’s arguments have been fully considered but are not persuasive. Applicant has not disclosed in a single drawing or its description the presence of all claimed elements simultaneously. The relationship between parts is not understood as applicant has not provided direction to remedy the 
	Regarding applicant’s arguments on p. 9, Applicant argues

 The person of ordinary skill in the art does not need to "reconcile the various descriptors across intermediate products" - he or she can simply rely on Fig. 3 and the features labeled in that figure that correspond to the elements of Claims 27 and 31.
	


 	Regarding applicant’s arguments on p. 9, Applicant argues:
As mentioned above, the rejection relies on the plain meaning of the word "profile" and ignores the modifier "basic". See, e.g., Office Action, p. 24, lns. 21-23 ("Note also how the shape for the "profile" has been changed"). When the entire term "basic profile" is properly construed it is apparent that Fig. 3 depicts the basic profile, including the grooves (4) and webs (10) of the basic profile that are specifically labeled in Fig. 3. These grooves and webs in the finished product of Fig. 3 are specifically described in the specification. See, p. 8, ln. 21 - p. 9, ln. 3. As described in the specification, retaining the basic profile, namely the grooves (4) and webs (10) of the basic profile, are necessary so that the magnetic position sensor "can determine the position of the piston rod in relation to the cylinder 22". Specification, p. 9, lns. 1-3.

 	Applicant’s arguments have been fully considered but are not persuasive. From the MPEP (2163): 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings. An applicant 

See also MPEP 2163.03 V.  Applicant’s argument “When the entire term "basic profile" is properly construed it is apparent that Fig. 3 depicts the basic profile” is not persuasive as the claimed basic profile as described in applicant’s specification at p. 9 (lines 10-13) reads (emphasis examiner’s): 

 	During the buildup welding of the coating 12, the basic profile 3 (compare Figure 1) was  attacked and changed, so that the grooves 4, the flanks 8 and the webs 10 of the basic profile 3  have now been overlaid with a structure 14 that is formed by radial elevations 16 and radial  depressions 18.

 	The basic profile 3 of Fig. 1 does not exist in Fig. 3, the final product. Applicant arguments points to reference characters “4” and “10”. Neither of these are consistent across the drawings. Both have been objected to in the “Drawings” section. Applicant’s specification (p. 8, line 14 - p. 9, line 2) states:
After that, a basic profile 3 was produced on a surface 2 of the piston rod or of the main body 1 in a machining process. The basic profile 3 has along the piston rod uniformly recurring, comparatively wide and flat grooves 4. Each groove 4 has a peripheral groove base 6 and two lateral peripheral flanks 8.

	While in Fig. 1 these “comparatively wide and flat grooves 4” are present as described, in Fig. 3 they are not (note lack of “comparatively wide and flat grooves 4”, “uniformly recurring, comparatively wide and flat grooves 4”, “a peripheral groove base 6 and two lateral peripheral flanks 8” in Fig. 3). As noted before, this is due to the fact that “During the buildup welding of the coating 12, the basic profile 3 (compare Figure 1) was attacked and changed” (p. 9, lines 10-11). Likewise, webs “10” are described in the specification at p. 9, lines 2-3: “Arranged between two flanks 8 is a web 10 of the surface 2. The axial extent of the groove bases 6 and of the webs 10 is the same”. While in Fig. 1 these “comparatively wide and flat grooves 4” are present as described, in Fig. 3 they are not (note lack of “flanks 8”, “groove base” 
	Regarding applicant’s arguments on p. 10, Applicant argues “The term "non-linear" does not mean the absence of something, which can be considered a negative limitation.”. Applicant’s arguments have been fully considered but are not persuasive. From MPEP 2173.05(i): “Any negative limitation or exclusionary proviso must have basis in the original disclosure.” As “non-linear” is exclusionary to any kind of linear type of profile, this would be a negative limitation. Applicant further argues “In this case, the drawings show and the specification describes the grooves (4) and webs (10) that make up the basic profile and it is clear that these features are non-linear, as that term is known in the art.”. Applicant’s arguments have been fully considered but are not persuasive. From MPEP (2173.05(i)):

Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).

From MPEP (2163.02):
The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate.


 	Regarding applicant’s arguments on p. 10, Applicant argues:
The rejections are the same as previously presented so Applicant adopts the arguments presented in the Appeal Brief. All of the features questioned in the rejection are shown in Fig. 3, so the discussion of the appearance of these features in Figures 1 or 2 is irrelevant. Once again, the indefiniteness rejection is premised on the incorrect meanings applied to the terms "basic profile" and "surface". When the terms are properly construed, they are clear and definite and readily understood by the person of ordinary skill in the art.

Applicant’s arguments have been fully considered but are not persuasive. Claim 27 (similarly Claim 31) recites in part “a main body having a surface defining a non-linear basic profile, said basic profile configured to be detected by a remote position sensor; a structure defined in the surface including a plurality of depressions overlaid in said basic profile; and a coating covering said surface and said structure”. The current claim language is indefinite as to the makeup and physical location of claimed parts relative to one another. Where is the “structure” in relation to the “profile”? Where is the “structure” in relation to the “surface”? The presence of “a surface defining a non-linear basic profile” and “a structure defined in the surface including a plurality of depressions overlaid in said basic profile” means both the “structure” and the “basic profile” are defined by the surface but are separately claimed elements from one another and from the surface itself.  If the “basic profile” no longer exists in the finished form (Fig. 3), then how the profile is configured to be detected by a sensor is not understood. Applicant’s specification and drawings do not show a “basic profile”, a “structure”, a “surface”, “depressions” and a “coating” in the depicted of the finished invention (Fig. 3). Contrast the “basic profile” in Fig. 1 with the processing in Fig. 2 where this basic profile is “attacked and changed” (p. 9). 
Regarding applicant’s arguments on p. 11, Applicant argues:
Claims 30 and 36 were said to be indefinite in the recitation of the grooves in the basic profile. Those grooves are the grooves (4) shown in Fig. 3. As expressed in parent claim 27, the "structure" is overlaid in the basic profile so that depressions (18) of that structure can appear in the grooves (4) of the basic profile, as shown in Fig. 3. A person of ordinary skill in the art would understand that the grooves recited in these claims are the grooves (4) shown in Fig. 3

Applicant’s arguments have been fully considered but are not persuasive. These citations also do not specify the differences between the “basic profile”, the “structure”, or the “depressions” in the Fig. 3 depictions nor do they relate these parts to the “grooves”, as claimed. Moreover, the grooves “4” are not consistent across figures. Applicant’s specification (p. 8, line 14 - p. 9, line 2) states:
After that, a basic profile 3 was produced on a surface 2 of the piston rod or of the main body 1 in a machining process. The basic profile 3 has along the piston rod uniformly recurring, comparatively wide and flat grooves 4. Each groove 4 has a peripheral groove base 6 and two lateral peripheral flanks 8.

While in Fig. 1 these “comparatively wide and flat grooves 4” are present as described, in Fig. 3 they are not (note lack of “comparatively wide and flat grooves 4”, “uniformly recurring, comparatively 
Regarding Claim 35, since the indefiniteness stems from Claim 31 and not the language in Claim 35 itself, the indefiniteness rejection is withdrawn. 
 	Regarding applicant’s arguments on p. 11, Applicant argues:

The rejection again ignores the recitation of a "structure" that is separate from the "basic profile", or has merged the "basic profile" and the "structure" into a single element - the plurality of welds (120). The foundation of the rejection is aptly summarized in the response to Applicant's Appeal Brief arguments at p. 16, lns. 12-13 of the present Office Action - "The rod 110 has a surface which has been modified by welds 120, akin to applicant's surface. This modified surface is the basic profile." (Emphasis added). This error stems from the failure to correctly consider the basic profile and structure as claimed and described in the original specification. As explained above, the "basic profile" recited in claims 27 and 31 retains its overall contour when the independent "structure" is formed I the surface of the main body and overlaid in the basic profile.

Applicant’s arguments have been fully considered but are not persuasive. As far as the invention is definite and understood, Killian appears to continue to teach the claimed invention. The relationship between the “surface”, “basic profile”, “structure”, “depressions”, and “coating” in conjunction with the other claim language is indefinite. The final, finished product of Killian is under examination as Killian continues to teach “a non-linear basic profile (with 110 with 120), said basic profile configured to be 


    PNG
    media_image4.png
    656
    836
    media_image4.png
    Greyscale


This modified surface of rod 110 in the final product is the basic profile. As best understood (please note the indefinite rejections), this is analogous to applicant’s instant invention. Together the welds 120 form the claimed “structure”:

    PNG
    media_image5.png
    656
    836
    media_image5.png
    Greyscale
 



Killian discloses a plurality of welds 120 (ex. Col. 4, lines 42-63). When these welds 120 are attached to rod 110, the welds disrupt the previously smooth surface of the rod 110. The welds are formed in the surface of the rod 110. These welds 120 form “a structure defined in the surface including a plurality of depressions in said basic profile”. Applicant further argues “As argued in the Appeal Brief, in one interpretation of Killian, the uniform, linear surface of the rod (110) constitutes the basic profile onto which the plurality of welds (120) are added to form the "structure". With this interpretation, the basic profile of Killian fails to meet the requirement of claim 27 that the basic profile is "non-linear". In 
 	Regarding applicant’s arguments on p. 13, Applicant argues “Those features are specifically recited in the claims. It has never been a requirement that the claims incorporate specific definitions of the claim terms within the body of the claim. The question of "specific definitions" is an issue of claim interpretation. As Applicant has explained, all of the pending rejections are based on an incorrect and improper interpretation of these terms in Applicant's claims. These same arguments apply to the obviousness rejections, which are all based on the Killian reference.” Applicant’s arguments have been fully considered but are not persuasive. From MPEP 707.07(f): Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Killian is held.


Drawings
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The claimed “basic profile”, “surface”, “structure”, “depressions”, “grooves”, and “coating” (ex. in Claims 27, 30, 31, 35, 36) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2” has been used to designate both a surface (Fig. 1) and a different “surface” underneath a coating (Figs. 2 and 3), reference character “4” has been used to designate both a flat groove (Fig. 1) and a non-flat groove (Fig. 3), and reference character “10” has been used to designate both a web (Fig. 1) and a different “web” (Figs. 2 and 3); the drawings are not clear in what part(s) are present across drawings nor what these part(s) are since single reference numbers appear to be referencing multiple parts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 27-33, 35, and 36 are not found in the described figures or description of the depicted invention. No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-33, 35, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 27-33, 35, and 36 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: 
B. The nature of the invention.		
D. The level of one of ordinary skill.
E. The level of predictability in the art.
F. The amount of direction provided by inventor.
H. The quantity of experimentation.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
The instant invention is directed to a main body 1 of a piston rod. Claim 27 recites “a main body having a surface defining a non-linear basic profile, said basic profile configured to be detected by a 
After that, a basic profile 3 was produced on a surface 2 of the piston rod or of the main body 1 in a machining process. The basic profile 3 has along the piston rod uniformly recurring, comparatively wide and flat grooves 4. Each groove 4 has a peripheral groove base 6 and two lateral peripheral flanks 8. Arranged between two flanks 8 is a web 10 of the surface 2. The axial extent of the groove bases 6 and of the webs 10 is the same. A groove 4 and a web 10 together have a radial extent of for example 100 mm. The grooves 4, and consequently the basic profile, have or has a depth T of for example 0.25 mm.

This is shown in Fig. 1:

    PNG
    media_image6.png
    284
    696
    media_image6.png
    Greyscale


However, Fig. 1 is an intermediate product (ex. p. 8, lines 7-8). The intermediate product of Fig. 1 experiences further processing (p. 9, lines 10-13, emphasis examiner’s):

During the buildup welding of the coating 12, the basic profile 3 (compare FIG. 1) was attacked and changed, so that the grooves 4, the flanks 8 and the webs 10 of the basic profile 3 have now been overlaid with a structure 14 that is formed by radial elevations 16 and radial depressions 18.


    PNG
    media_image7.png
    288
    655
    media_image7.png
    Greyscale

The intermediate product of Fig. 1 is not the finished product and neither is the intermediate product of Fig. 2. The final product is shown in Fig. 3 (p. 8, lines 10-11).


    PNG
    media_image8.png
    304
    606
    media_image8.png
    Greyscale


 Instead of the “basic profile” there is now a “structure” 14 which has its own “radial elevations” 16 and “radial depressions” 18. These are claimed as separate from the “basic profile” in Claim 27. The nature of the claimed invention is a finished product. The nature of the claimed invention is finished product that comprises a collection of elements (ex. “main body”, “surface”, “basic profile”, “structure”, “depressions”, “coating”). That collection of elements does not exist in a single drawing or description. 
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 27-33, 35, and 36 are not enabled.

s 27-33, 35, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claim 27 recites in part “a main body having a surface defining a non-linear basic profile, said basic profile configured to be detected by a remote position sensor; a structure defined in the surface including a plurality of depressions overlaid in said basic profile; and a coating covering said surface and said structure”.  Claim 31 contains similar language. Applicant’s specification on p. 8 states “After that, a basic profile 3 was produced on a surface 2 of the piston rod or of the main body 1 in a machining process”. Fig. 1 is not the finished, final product under examination. Fig. 1 cannot be providing support for either the claimed profile or the surface as applicant’s specification on p. 9 states (emphasis examiner’s): 
 	During the buildup welding of the coating 12, the basic profile 3 (compare Figure 1) was  attacked and changed, so that the grooves 4, the flanks 8 and the webs 10 of the basic profile 3  have now been overlaid with a structure 14 that is formed by radial elevations 16 and radial  depressions 18.

 	Additionally see Fig. 1 vs Fig. 3. There is now a coating 12 (Figs. 2, 3) which means the “surface” 2 is no longer a surface. Note also how the shape for the “basic profile” has been changed. Fig. 1 cannot be used to provide support for either the claimed profile or the surface as the drawings show, and the specification states, that the surface and profile have been “attacked and changed”. Still further Fig. 2 is not the finished, final product under examination. The further claim language of the basic profile (3) to contain “a plurality of depressions (18)” when applicant’s originally filed disclosure states (p. 9, emphasis examiner’s):
 	During the buildup welding of the coating 12, the basic profile 3 (compare Figure 1) was  attacked and changed, so that the grooves 4, the flanks 8 and the webs 10 the basic profile 3  have now been overlaid with a structure 14 that is formed by radial elevations 16 and radial  depressions 18.

  Applicant’s originally filed specification describes a “structure 14” which contains these “depressions” 18. Note also Fig. 2 vs Fig. 1 the difference in the main body 1 shape. The “basic profile” 3 no longer appears as shown in Fig. 1 and there is no part identifier “3” in Fig. 2, presumably because this part no longer exists after this step. Instead it appears there is a structure 14, which is broadly referenced in Fig. 2, and again in Fig. 3. Applicant’s Fig. 3 does not show “a structure defined in the surface including a plurality of depressions overlaid in said basic profile” in conjunction with the also claimed “a surface defining a non-linear basic profile”. Therefore, the currently claimed invention does not find support in the originally filed disclosure. 
Claim 27 recites in part “a non-linear basic profile”. Claim 31 contains the same language. The negative limitation does not find support in the original disclosure (MPEP 2173.05(i)). 
Claim 27 recites in part “a structure defined in the surface including a plurality of depressions overlaid in said basic profile”. Claim 31 contains the same language. Applicant has argued in their response filed 2/19/21 on p. 4: 

Support for this language is found in the original specification at p. 9, Ins. 10-13, that states that after the basic profile is "attacked and changed" the basic profile "have now been overlaid with a structure 14 that is formed by radial elevations 16 and radial depressions 18.

Quoted below is applicant’s cited section of the originally filed specification at p. 9, lines 10-13:

During the buildup welding of the coating 12, the basic profile 3 (compare Figure 1) was  attacked and changed, so that the grooves 4, the flanks 8 and the webs 10 of the basic profile 3 have now been overlaid with a structure 14 that is formed by radial elevations 16 and radial  depressions 18.

.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 27-33, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites in part “a main body having a surface defining a non-linear basic profile, said basic profile configured to be detected by a remote position sensor; a structure defined in the surface 
Claim 30 recites “wherein the basic profile includes a plurality of grooves formed in the surface”. This is indefinite. Where are the “grooves” in relation to the “structure” and “plurality of depressions”?
Claim 31 is indefinite. Claim 31 recites in part “a piston rod…having a surface defining a non-linear basic profile, said basic profile configured to be detected by said position sensor; a structure defined in the surface including a plurality of depressions overlaid in said basic profile; and a coating covering said surface and said structure, and between said surface and said position sensor”. This is indefinite. The current claim language is indefinite as to the makeup and physical location of claimed 
Claim 36 recites “wherein the basic profile includes a plurality of grooves formed in the surface”. This is indefinite. Where are the “grooves” in relation to the “structure” and “plurality of depressions”?
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 27, 29, 30, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Killian et al. (US 7982459).
Examiner note: Annotated drawings appear above in the arguments section and may assist in interpretation for the prior art rejections. 
Regarding Claim 27,
A component comprising: 
a main body (ex. with 110, Figs. 5,5a) having a surface defining a non-linear basic profile (with 110 with 120), said basic profile configured to be detected by a remote position sensor (14, ex. Col. 5, line 47-Col. 6, line 17); 
a structure (with 120) defined in the surface including a plurality of depressions overlaid in said basic profile; and 
a coating (with 118) covering said surface and said structure.
Regarding Claim 29,
wherein the component is a piston rod (112, ex. Col. 5, lines 48-49).
Regarding Claim 30,
wherein the basic profile (with 110 with 120) includes a plurality of grooves formed in the surface.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 31, 33, 35, and 36, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Killian or, in the alternative, under 35 U.S.C. 103 as obvious over Killian in view of Kadlicko (US 6393963). 
Examiner note : It is examiner’s position that Killian teaches the cylinder and piston (ex. Col. 5, lines 47-52). To expedite examination and promote compact prosecution, Kadlicko teaches an example sensor and cylinder-piston arrangement positively shown.
Regarding Claim 31,
A cylinder-piston arrangement comprising: 
a cylinder (ex. Col. 5, lines 47-52); 
a position sensor (14, ex. Col. 5, lines 47-Col. 6, line 17) associated with the cylinder; and 
a piston rod (112, Col. 5, lines 47-49) at least partially located in the cylinder and having a surface defining a non-linear basic profile (with 110 with 120), said basic profile configured to be detected by said position sensor; 
a structure (with 120) defined in the surface including a plurality of depressions overlaid in said basic profile; and 
a coating (with 118) covering said surface and said structure, and between said surface and said position sensor.
Alternatively (please see examiner note):
Kadlicko teaches
A cylinder-piston arrangement comprising:
 	a cylinder (with 16, part of 12);
 	a position sensor (any of 106, 108, or 110) associated with the cylinder; and

Since both references are directed to piston rods and cylinders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Killian to be in an example cylinder as taught by Kadlicko in order to provide an appropriate type of cylinder that would perform equally well with predictable results.
Regarding Claim 33,
wherein the position sensor is integrated in the cylinder (ex. Col. 5, lines 51-52; alternatively, Kadlicko - ex. Figs. 1, 3, 8).
Regarding Claim 35,
wherein the structure is formed in the surface by buildup welding the coating to the surface while at the same time varying process parameters.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, i.e. "wherein the structure is formed in the surface by buildup welding the coating to the surface while at the same time varying process parameters” nor does it depend on its unfinished form or intermediary steps thereof. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). However Killian does teach buildup welding (ex. Col. 5, lines 16-46).
Regarding Claim 36,
wherein the basic profile includes a plurality of grooves formed in the surface (with 110 with 120).


Claim Rejections - 35 USC § 103
Claims 28 and 32, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Killian in view of Killian et al. (US 9103358), hereinafter Michael after inventor’s first name to avoid confusion with (US 7982459).
Regarding Claim 28, Killian teaches
wherein the main body is at least partially formed from a steel (Col. 4, lines 52-55).
Killian does not specify
wherein the main body is at least partially formed from a low-alloy steel.
Michael teaches
wherein the main body is at least partially formed from a low-alloy steel (Col. 2, line 48 - Col. 3, line 22).
Since both references are directed to rods, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of Killian to be a low-alloy steel as taught by Michael in order to provide an appropriate type of steel that would perform equally well with predictable results.
Regarding Claim 32, Killian teaches
wherein the main body is formed from a steel (Col. 4, lines 52-55).
Killian does not specify
wherein the main body is formed from a low-alloy steel.
Michael teaches
wherein the main body is formed from a low-alloy steel (Col. 2, line 48 - Col. 3, line 22).
Since both references are directed to rods, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of Killian to be a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745  

/THOMAS E LAZO/Primary Examiner, Art Unit 3745